DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 June 2021 have been fully considered but they are not persuasive. Feler 892, Fig 4, displays a lead 100b and paddle 16b comprising two groups of electrodes: distal group 30 and proximal group 40 that are separated by a gap. Distal group 30 contains 10 electrodes arranged in a transverse offset, which is analogous to the second electrode section of claim 1. Feler 892 differs from Applicant’s claim 1 in that proximal electrode group 40 is arranged in a single column instead of a single row. However, Fig 7 of Feler 453 displays an obvious alternative arrangement of electrodes in a densely packed row rather than a column, as disclosed in claim 1, because it is merely a design choice. Applicant’s specification also discloses that all of the electrodes in the first and second electrodes groups are identical [0017]. As such it would be reasonable to combine Feler 892 and Feler 453 to create the disclosed arrangement of electrodes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5, 8, 10-12, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,236,892 to Feler, hereinafter Feler 892, in view of US 2012/0016453 to Feler et al., hereinafter Feler 453 (both cited previously).
Regarding claim 1, Feler 892 discloses an electrode array for neuromodulation (abstract), the array defined by a longitudinal axis (axis running parallel the long edge of lead 100a) and a radial axis perpendicular to the longitudinal axis (axis running across lead 100a), the array comprising (Fig 4): a first electrode section with more than two electrodes (electrodes 42) arranged in parallel along a common axis parallel to the longitudinal axis and densely packed in the first electrode section (proximal electrode group 40: arranged in parallel along the axis of the paddle); a second electrode section with more electrodes than in the first electrode section (distal electrode group 30), the electrodes in the second electrode section arranged symmetrically with respect to the longitudinal axis (see three columns of electrodes 32a, 32b, 34), and with a transversal offset relative to each other (electrodes 32a and 32b have a transverse offset in relation to electrodes 34); wherein the first electrode section and the second electrode section are separated by a gap having a length in a range of 100-160% of a length of an electrode of the first or second electrode sections (Col 5, line 64-65: electrode 34 is 5-7mm in length and Col 6, lines 10-12: gap is 9.5mm); and the electrodes in the first electrode section are spaced apart from adjacent electrodes by a distance that is less than a distance between adjacent electrodes of the second electrode section (Col 3, lines 5-20).
Feler 892 does not disclose wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis.
However, Feler et al. 453 teaches wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis (Fig 7: see 5 columns of densely packed electrodes at proximal/bottom end of paddle 700).

Regarding claim 2, Feler 892 further teaches wherein the first electrode section is arranged at a proximal end of the electrode array (proximal electrode group 40) and/or the second electrode section is arranged at a distal end of the electrode array (distal electrode group 30).
Regarding claim 3, Feler 892 further teaches wherein the electrodes in the first electrode section are identical to the electrodes in the second electrode section (see Fig 2: electrodes 42 of the proximal section 40 and electrodes 34 of distal section 30 all denoted as identical electrodes 20).
Regarding claim 4, Feler 892 further teaches wherein at least one electrode has a length that is 2.0-4.0 times of a width (Col 5, lines 59-62: electrodes 32a and 32b have a length of 4mm and a width of 1.2mm).
Regarding claim 5, Feler 892 further teaches wherein all electrodes of the first and second electrode sections have a common orientation, the common orientation parallel to the longitudinal axis (Fig 4: see all electrodes 32a, 32b, 34, and 42).
Regarding claim 8, Feler 892 teaches wherein the first electrode section is symmetrical with respect to the longitudinal axis (Fig 4: electrodes 42 arranged longitudinally) and with respect to a radial axis in the first electrode section (Fig 4: electrodes 42 are in a single line and thus radially parallel), and wherein the second electrode section is symmetrical with respect to the longitudinal axis (Fig 4 electrodes 32a, 32b, and 34 arranged along longitudinal axis) and asymmetrical with respect to the radial axis in the second electrode section (Fig 4: transverse offset results in asymmetry).

Regarding claim 11, Feler 892 further teaches wherein a distance between electrodes of the first electrode section is less than a width of an electrode of the first or second electrode sections, the distance chosen in a range of 50% to 95% of the width of the electrode of the first or second electrode sections (Col 5, lines 59-67: the width in relation to spacing is 4mm and the center to center longitudinal spacing is 7 cm, making the spacing 3mm).
Regarding claim 12, Feler 892 further teaches wherein in the second electrode section, the electrodes in neighboring columns are arranged with a transversal offset relative to each other (Fig 4: see columns of electrodes 32a, 34, and 32b).
Regarding claim 15, Feler 892 discloses (Fig 4) a lead paddle (paddle 16b) comprising at least one electrode array (abstract; electrodes sections 30 and 40), the array defined by a longitudinal axis (axis running parallel the long edge of lead 100a) and a radial axis perpendicular to the longitudinal axis (axis running across lead 100a), the at least one electrode array comprising a first electrode section with a first number of electrodes (5 electrodes 42) arranged in parallel columns (proximal electrode group 40: arranged in parallel along the axis of the paddle); and a second electrode section with a second number of electrodes (distal electrode group 30: 10 electrodes 32a, 34, 32b), more than the first number, arranged symmetrically with respect to the longitudinal axis (see three columns of electrodes 32a, 32b, 34), and with a transversal offset relative to each other (electrodes 32a and 32b have a transverse offset in relation to electrodes 34).
Feler 892 does not disclose wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis and wherein the 
However, Feler et al. 453 teaches wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis (Fig 7: see 5 columns of densely packed electrodes at proximal/bottom end of paddle 700) and wherein the second number of electrodes are arranged in a number of columns less than the parallel columns of the first electrode section (Fig 7: see proximal electrode group has 5 columns and distal group has 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis and wherein the second number of electrodes are arranged in a number of columns less than the parallel columns of the first electrode section, as taught by Feler et al. 453, for purpose of enabling a greater amount of electrical field resolution (para 0046).
Regarding claim 16, Feler 892 teaches a neuromodulation system (abstract) comprising: at least one lead paddle (paddle 16b) at least one electrode array (electrode sections 30 and 40) defined by a longitudinal axis (axis running parallel the long edge of lead 100a) and a radial axis perpendicular to the longitudinal axis (axis running across lead 100a), the at least one electrode array comprising: a first electrode section (proximal electrode section 40: 5 electrodes 42) with a first number of electrodes arranged in parallel (proximal electrode group 40: arranged in parallel along the axis of the paddle); and a second electrode section (distal electrode group 30:10 electrodes 32a, 34, 32b) with a second number of electrodes, more than the first number, arranged symmetrically with respect to the longitudinal axis (see three columns of electrodes 32a, 32b, 34), and with a transversal offset relative to each other (electrodes 32a and 32b have a transverse offset in relation to electrodes 34), wherein a 
Feler 892 does not disclose wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis.
However, Feler et al. 453 teaches wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis (Fig 7: see proximal most electrode row has 5 columns).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the first electrode section of Feler 892 wherein the first electrode section comprises at least three columns aligned with the longitudinal axis and only one radial row along the radial axis, as taught by Feler et al. 453, for purpose of enabling a greater amount of electrical field resolution (para 0046).
Regarding claim 17, Feler 892 further teaches wherein electrodes of the first and second electrode sections have a common orientation, parallel to the longitudinal axis of the electrode array (Fig 4: see electrodes 32a, 32b, 34, and 42).
Regarding claim 18, Feler 892 further teaches wherein the width and length of the electrodes of the first electrode section are identical to the width and length of the electrodes of the second electrode section (see Fig 2: electrodes 42 of the proximal section 40 and electrodes 34 of distal section 30 all denoted as identical electrodes 20).
Regarding claim 19, Feler 892 further teaches wherein the second number of electrodes of the second electrode section are arranged in parallel columns, the electrodes in neighboring columns arranged with a transversal offset relative to each other (Fig 4: see columns of electrodes 32a, 34, and 32b).
Regarding claim 20, Feler 892 further teaches wherein a distance between the electrodes of the first electrode section is less than the width of the electrode (Col 5, lines 59-67: the width in relation to spacing is 4mm and the center to center longitudinal spacing is 7 cm, making the spacing 3mm).
Regarding claim 21, Feler 892 discloses the limitations of claim 1, but does not disclose wherein the more than two electrodes of the first electrode section are arranged in columns along the longitudinal axis, and the electrodes of the second electrode section are arranged in a number of columns less than the columns of the first electrode section.
However, Feler et al. 453 teaches wherein the more than two electrodes of the first electrode section are arranged in columns along the longitudinal axis, and the electrodes of the second electrode section are arranged in a number of columns less than the columns of the first electrode section. (Fig 7: second (distal) section has 3 columns and first (proximal) section has 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein the more than two electrodes of the first electrode section are arranged in columns along the common axis, and the electrodes of the second electrode section are arranged in a number of columns less than the columns of the first electrode section, as taught by Feler et al. 453, for purpose of enabling a greater amount of electrical field resolution (para 0046).
Regarding claim 22, Feler 892 further teaches wherein a portion of the electrodes of the second electrode section are positioned on the longitudinal axis of the electrode array (electrodes 34 arranged along the longitudinal axis).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Feler 892 in view of Feler et al. 453, as applied to claim 1 above, and further in view of US 2015/0032187 to Ranu et al., hereinafter Ranu (cited previously).
Regarding claim 6, Feler 892 discloses the limitations of claim 1, but does not disclose wherein the electrode array has a length that is of 8-14 times of a length of an electrode of the first or second electrode sections.
However, Ranu teaches wherein the electrode array has a length that is of 8-14 times of a length of an electrode of the first or second electrode sections (Fig 12: the paddle is greater than the length of 8 electrodes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein the electrode array has a length that is of 8-14 times of a length of an electrode of the first or second electrode sections, as taught by Ranu, for purpose of percutaneously implanting the lead bodies individually using an introducer (para 0065).
Regarding claim 14, Feler 892 discloses the limitations of claim 1, but does not disclose a total number of electrodes in the electrode array is 16 electrodes.
However, Ranu teaches a total number of electrodes in the electrode array is 16 electrodes (Fig 12: electrodes 1234).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein the electrode array has a total number of electrodes in the electrode array is 16 electrodes, as taught by Ranu, for purpose of percutaneously implanting the lead bodies individually using an introducer (para 0065).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feler 892 in view of Feler et al. 453, as applied to claim 12 above, and further in view of US 2019/0344070 to Molnar et al., hereinafter Molnar (cited previously).
Regarding claim 13, Feler 892 discloses the limitations of claim 12, but does not disclose wherein in the second electrode section, a distance between neighboring electrodes arranged in a common column is in a range of 135% to 155% of the length of an electrode.
However, Molnar teaches wherein in the second electrode section, a distance between neighboring electrodes arranged in a common column is in a range of 135% to 155% of the length of an electrode (para 0077).
Though Molnar does not disclose the exact range claimed it does disclose a distance of no more than two times the length of the electrodes; consequently, it would have been obvious to one of ordinary skill in the art to have specified the distance range claimed since the office considers overlapping ranges to be a case of prima fascia obviousness (See MPEP 2144.05.1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrode array of Feler 892 wherein in the second electrode section, a distance between neighboring electrodes arranged in a common column is in a range of 135% to 155% of the length of an electrode, as taught by Molnar, for purpose of shifting stimulation to different electrodes if the array is displaced relative to a target nerve structure (para 0078).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792